Earl Warren: You may proceed, Mr. Furman.
Greene Chandler Furman: Mr. Chief Justice, if it please the Court. Mr. Justice Black, during the lunch and recess, I've tried to clarify the question that you asked me. If I may call your attention to the note on page four of the brief, the appellant substitute brief. It is stated, “The existence of a substantial federal question was raised by counsel in all courts below and in briefs the filed with all such courts. Such briefs do not appear in the transcript of record, but have been certified and filed with the Court. Now, the clerk assures me that those briefs that we had certified and filed here are available and that -- I know that I'm repeating myself. That I explain --
Hugo L. Black: Think Mr. -- I think Mr. Rhyne said that no one of them directly raised this question.
Greene Chandler Furman: The language I read to you, the Court, particularly to Your Honor before lunch, namely the replied brief of the respondent, namely the -- Earl Taylor in the Court of Common Pleas on page 43 of the appendix. I don't know how much more explicit the language could be, Your Honor.
Hugo L. Black: Well, this -- I have the brief before me and I see that there's more quoted and it seem to be quoted from what you have in your record. That brief does say “In conclusion, we wish to cite to the Court the Wolf versus Colorado, the briefs that followed. Arbitrary intrusion of privacy by the police is prohibited by the Due Process Clause of the Fourteenth Amendment.”
Greene Chandler Furman: I -- I think --
Hugo L. Black: All of that was a quote. I didn't know that. That's what I'm trying to find out.
Greene Chandler Furman: Yes, Your Honor. Well, they are available and we thank Your Honor for raising the questions that was not explicit as it should have or could have been. Furthermore, I think as to the reason of the constitutional question, it might be well to refer to Mr. Eaton's opening statement found on page 17 of the record. The second paragraph, the first one from the top of the page rather. I mentioned that the word “we”. “We are here this morning on the question of the merits of the habeas corpus petition and of course, it is a contention of the defendant, Mr. Earl Taylor, that the affidavit filed against him does not contain for a sufficient to constitute a criminal charge and that the ordinance so far as it permits the entry of these inspectors into his private home without a search warrant is unconstitutional. I think with that language before the Court, he is bound to take judicial knowledge of the Federal Constitution. I don't see how that conclusion could be avoided because it's inescapable. And to indicate that the Court was aware of this question, I referred to page 32 of the record and this is a comment of the trial court, Judge Thomas. And it's the second and third paragraph from the top. They Court, “That is true, Mr. Duffy however, we are in this issue concerned with the major issue and that is as to the constitutionality of the ordinance as it apply -- as it applies to this particular case. I think that it is possibly the chief issue we have here and also a collateral one. I believe that would be subject to this inquiry that in charge -- that is the charge as it applies to this gentleman.” Now, his personal reasons may throw us all for our cause a little bit. That is the only reason I'm commenting upon it at this time. I think such we're discussing what the trial court had to say. I'd be well to refer to remarks of Judge Thomas on page 11 of the record. This is the second paragraph from the top. “The proponents of ordinances which provide for unlimited number of inspections,” I've forgotten which one of Your Honors asked me about how many inspections could be held and that is my authority for that remark, the conclusion of Judge Thomas of the trial court. That's in the -- “For an unlimited number of inspections of private homes at reasonable hours, contend that the execution of this ordinance does not violate the right to privacy in homes, provision of the constitution.” They don't see what else the trial court could have been referring to other than the Fourteenth Amendment, Due Process Clause of the Fourteenth Amendment. They could clearly have that in mind, although he didn't use the words as I'm using them here now, but I think he expressly had that in mind when he used this language here.
Earl Warren: Well, you did raise a state constitutional question too, didn't you?
Greene Chandler Furman: As the search and seizures provision of the state constitution and the Fourth Amendment of the Federal Constitution are identical as that --
Earl Warren: Yes. Well you -- both of them --
Greene Chandler Furman: (Voice Overlap) That is correct except for two words and in passing on one is, he may have confused him some, but -- and not separate them as we would now like for him to have done, but I think the fact remains that even though he's -- my associate said in the Gibbs case, he may have done it inartistically, but it was done nevertheless. That's the position of the appellant. That's the position of counsel and --
Charles E. Whittaker: That was the reason of counsel (Inaudible)
Greene Chandler Furman: That was the purpose of my observation Mr. Justice Whittaker. That reference was made to both the Fourth Amendment of the Federal Constitution and the like provision which was Section 14, Article 1 of the Ohio Constitution. On the -- I would say have remarked earlier the languages are identical except for the variation of two words. Does that help Your Honor? Have I confused you further attempting to --
Charles E. Whittaker: (Inaudible)
Greene Chandler Furman: I grant you that, Your Honor. And I don't wish to appear positions that captures with the Court, but once counsel has it raised a federal question properly. You know, it's out of his reach and he can't tell if he's honorable. Now, you will rule on my Fourteenth Amendment provision which I've raised in urgent and in persuade but I think all of us had been in trial courts realized that there's only so far been going urging the Court to rule a certain way. And I think his reference to the Equal Protection and the Due Process Clause and in his brief to the trial court, certainly, made that Court aware of what he was referring to.
Hugo L. Black: Is this the brief that was filed with the court that wrote the opinion Mr. Justice Whittaker is referring to?
Greene Chandler Furman: The Court of Common Pleas, Your Honor.
Hugo L. Black: Court of Common Pleas.
Greene Chandler Furman: That is correct, Your Honor.
Hugo L. Black: And I see that it refers but four times to the constitutions. And also, it refers to the Due Process Clause as we read from it the information of Wolf. What -- what other constitutions could he be referring to except to state in the federal?
Greene Chandler Furman: I don't think there are any others to refer to, Your Honor and is supposed unfortunate that he didn't specify in expressed words when he was referring to the -- to Article -- to Section 14 of Article 1 of the Ohio Constitution. He has in places and he has pointed out the similarity almost identical words, but there is an intermixing of the phraseology in his comments and the comments of the Court too. It's most unfortunate but --
Hugo L. Black: Well, it has brief submitted to the Court here in which he said, cited to the Court the Wolf versus Colorado saying an arbitrary intrusion prohibited by the Due Process Clause of the Fourteenth Amendment?
Greene Chandler Furman: That was before the trial court, Your Honor.
Hugo L. Black: Just before the trial court has wrote there?
Greene Chandler Furman: That is correct, Your Honor.
Hugo L. Black: And it also goes on to say prior to the laws, that is the constitution and they overstepped the bounds of reasons and they tried to be Sunray.
Greene Chandler Furman: I'm -- I'm well aware of -- of that intermixing of phraseology there, Your Honor. I have this dangerous signal, that time is almost out and I have an explanation to make here with extreme humility. There are very -- three very important cases that counsel intended to have in his reply brief and due to the pressure of time or to -- to lapse of memory or because -- I don't have any excuse, they will omitted. And the answer, the question as to how explicit do you have to raise a constitutional question in the trial court. This is a long line of cases and it distinguishes primarily the principal case relied upon by the appellee, namely Lynch v. New York. And cases wish I wish to cite, well, number one, St. Louis, Iron Mountain & Southern Railway Company, this covered 243 U.S. 592. I'll repeat St. Louis, Iron Mountain & Southern Railway Company, discovered 243 U.S. 592. The second one is Minnesota v. National Tea Company, 309 U.S. 551.
Charles E. Whittaker: (Inaudible)
Greene Chandler Furman: 309, Mr. Justice Whittaker, 551, page 551.
Felix Frankfurter: Well, the second case you cite, isn't that the case where this Court sent the case back to the Minnesota Court to find out whether they did deal with a federal question?
Greene Chandler Furman: That is indicated Your Honor, because --
Felix Frankfurter: Well, that is not indicated. That's what we did there, isn't it?
Greene Chandler Furman: Because it was not expressed enough but nevertheless, it did not affirm for the reason urged by the --
Felix Frankfurter: No, no, no.
Greene Chandler Furman: -- the appellant.
Felix Frankfurter: It said that -- we couldn't tell if it was ambiguous and therefore, the Minnesota Supreme Court was asked a state whether it did or didn't pass on the federal constitutional point. That's right, isn't it?
Greene Chandler Furman: That is correct, Your Honor. That's -- that's the language I have here.
Charles E. Whittaker: (Inaudible)
Greene Chandler Furman: That's correct, Your Honor. I don't think that's conclusive on this Court though.
Charles E. Whittaker: Well, it did decide it for an ambiguous (Inaudible)
Greene Chandler Furman: I --
Charles E. Whittaker: (Inaudible)
Greene Chandler Furman: That is correct, Your Honor. We -- we ask that this Court affirm the judgment of the trial court. That's -- that's why we're here urging that the judgment of the trial court be affirmed. But --
Hugo L. Black: If you are -- if you are correct however, that is being raised in the brief, I assume that the fact that this Court, I don't mean the Fourteenth Amendment question is raised in the brief to the Court. I assume that the fact that the Court didn't pass on it specifically, wouldn't eventually raise it here.
Greene Chandler Furman: I -- I don't think so. That's the purpose of these cases I'm citing Your Honor that --
Charles E. Whittaker: Is the Court (Inaudible)
Greene Chandler Furman: I think it did, Your Honor, very definitely. Yes indeed. But --
Hugo L. Black: You mean the Fourteenth Amendment?
Greene Chandler Furman: Well, the -- the language used here which Mr. Justice Whittaker was reading, it says the Fourth Amendment.
Hugo L. Black: That's right. But suppose you had presented 15 times question of the Due Process Clause and the Court decided he wouldn't put it in his judgment. Would that affect your right to appeal and raise the question?
Greene Chandler Furman: That's the whole basis of the appellee's position as we honest --
Hugo L. Black: I don't understand he raises that. I understand he says you didn't sufficiently raise it, not that the Court was -- you do compel to show in the court's judgment that if passed on it on -- and that it is judgment.
Greene Chandler Furman: I think as the trial judge said that --
Hugo L. Black: But suppose they couldn't keep this Court from deciding the constitutionality of -- of the question if it was raised properly --
Greene Chandler Furman: We assert --
Hugo L. Black: -- simply by leading it out the judgment.
Greene Chandler Furman: That's our position, Your Honor. That -- that's the position of the -- the appellant here 100%. And as I tried to explain to Mr. Justice Whittaker in all humility, once these questions are raised in the trial court, it's beyond counsel to determine how we rule it. There are ways we would like to affirm the rule but --
Earl Warren: Would you -- would you give us that third case --
Greene Chandler Furman: Yes, Your Honor.
Earl Warren: -- before you sit down?
Greene Chandler Furman: Yes sir, Williams v. Kaiser, 323 U.S. 471. I -- and the purpose in citing all of these cases is to show that the constitutional, the federal question does not have to be raised in precise language. Thanks, Your Honor.
William J. Brennan, Jr.: Mr. Rhyne, before you leave, would you mind telling me if you can help me with the question I put to your colleague namely whether there's any practice that you're familiar with in municipalities to have police officers enforce these inspection ordinances?
Charles S. Rhyne: I'm not, Mr. Justice Brennan, although that maybe in -- in very small cities where you have a police officer who serves about every function that there could be such a situation by --
William J. Brennan, Jr.: Your association is largely in the larger municipalities of it?
Charles S. Rhyne: Well, no. It's about 1200 cities, some of which are very small. But the ordinances that I have seen and observed in this field do not have the police in the picture at all.
William J. Brennan, Jr.: Thank you.